Citation Nr: 0833431	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-10 713	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left thumb and hand 
disorder, to include as secondary to service-connected 
degenerative changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1958 to July 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of a Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, that denied the above claim.

In September 2007, as a result of a change in domicile of the 
veteran, jurisdiction of this matter was transferred to that 
of the RO located in Montgomery, Alabama. 


FINDING OF FACT

A left thumb or hand disorder is not manifested as a result 
of the veteran's period of active service, is not the result 
of a service-connected disease or injury, and was not 
manifested to a compensable degree within any applicable 
presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
thumb or hand disorder, to include as secondary to service-
connected degenerative changes of the cervical spine, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in February 2003, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, because the service 
connection claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
veteran has been provided with VA examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Initially, the Board notes that the veteran is service 
connected for degenerative changes of the cervical spine, 
arising from a May 1960 in-service motor vehicle accident.

The service medical records are negative of any diagnosis of 
or treatment for symptoms associated with a left thumb or 
hand disorder during service.  His service medical records 
reveal that the veteran was in a motor vehicle accident in 
May 1960.  Service medical treatment records show that he 
sustained no loss of consciousness.  He had a small 
laceration of the bridge of the nose and swelling of the 
right mandible.  Follow-up treatment records show that he was 
placed on light duty, with the lacerations having healed and 
the sutures being removed.

The veteran's separation report of medical examination dated 
in June 1961 shows that upon clinical evaluation, the 
veteran's upper extremities were normal.  The associated 
report of medical history shows that the veteran indicated 
never having had arthritis or rheumatism; bone, joint or 
other deformity; or loss of arm, leg, finger, or toe.

Subsequent to service, a VA outpatient treatment record dated 
in March 2003 shows that the veteran reported a cut over his 
left thumb in a jeep accident during his period of active 
service.  The assessment was post-traumatic arthritis of the 
thumb.

A VA examination report dated in April 2003 shows that the 
examiner indicated having reviewed the veteran's entire 
claims file in conjunction with conducting the examination of 
the veteran.  The veteran, in pertinent part, reported 
burning paresthesias in his left arm and hand, to include an 
inability to pinch grip any type of heavy object.  Following 
examination of the veteran, an impression of severe 
carpometacarpal arthritis was given.  Additional diagnostic 
testing was suggested.

In September 2003, the veteran underwent a VA examination, 
during which a history was described as set forth above.  It 
was indicated that the pain in the thumb started at about age 
30, which was approximately seven to eight years after his 
release from active military service.  The veteran was found 
to have left ulnar entrapment neuropathy at the elbow, with 
slowed conduction.  This was the result of an injury or 
obstruction at the ulnar groove.  It was at the elbow on the 
left, radiating from there all the way down into the medial 
two fingers on both surfaces, dorsal and ventral, of the 
cutting edge of the hand on the left, or the medial half of 
the ring finger and all of the little finger, plus both sides 
of the palm and back of the hand.  The examiner indicated 
that the left thumb or hand disability was not due to the 
service-connected neck disability, but involved the elbow.  
The examiner added that the injury could have been recent or 
it could have been very long ago.  The veteran was also found 
to have an isolated arthritic base of his thumb, almost like 
the old gamekeeper's thumb.  The examiner opined that since 
this pain did not start until seven to eight years following 
service, the left hand or thumb condition was not related to 
the jeep accident in service because this type of injury 
would have been painful from the very origin of the injury.

In August 2005, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  The veteran 
described that he had been in a jeep accident in Korea, that 
that he felt his left thumb and hand disorder was related to 
the jeep accident.  He also indicated that he could not raise 
his left arm without needles going down from the shoulder 
into the hand.

In light of the foregoing, the Board finds that the 
preponderance of the evidence has failed to demonstrate that 
the veteran was ever diagnosed with a left thumb or hand 
injury or disorder during his period of active service.  His 
service medical records, to include the June 1961 separation 
examination report, are highly probative as to his condition 
at the time of release from active duty, as they were 
generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The weight of the 
service medical records, including the separation 
examination, is greater than subsequent treatment records 
based on a history as provided by the veteran, particularly.  
There is also no evidence of the manifestation of arthritis 
of the left hand or wrist within one year following 
separation from service.

The Board finds probative the September 2003 opinions of the 
VA examiners which, upon clinical and diagnostic testing of 
the veteran, determined that it the veteran's asserted left 
hand and thumb injury could have been recent or could have 
been very long ago; and that since his pain did not start 
until seven to eight years following service, the left hand 
or thumb condition was not related to the jeep accident in 
service because this type of injury would have been painful 
from the very origin of the injury.  These opinions are 
considered probative as they are definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinions 
are found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The veteran has not provided 
any competent medical evidence to rebut the opinions against 
the claim or otherwise diminish their probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Additionally, as noted above, the examiner in September 2003 
concluded that the left thumb or hand disability was not due 
to the service-connected neck disability, but involved the 
elbow.  Therefore, entitlement to service connection on a 
secondary basis as proximately due to or the result of a 
service-connected disability is not warranted.  See 38 C.F.R. 
§ 3.310(a) (2007); Allen, 7 Vet. App. at 439.  

The Board has considered the veteran's statements in support 
of his claim that he has left thumb and hand disorder that is 
manifested as a result of his service, to include as 
secondary to his service-connected disability.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
her competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left hand and thumb disorder.  Although he 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for a left thumb and hand disorder, to 
include as secondary to service-connected degenerative 
changes of the cervical spine, is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


